Case 1:16-cv-00375-AJT-JFA Document 268-1 Filed 02/20/19 Page 1 of 7 PageID# 9132




                         EXHIBIT A
Case 1:16-cv-00375-AJT-JFA Document 268-1 Filed 02/20/19 Page 2 of 7 PageID# 9133


   From:               Healy, Christopher (CIV)
   To:                 Carolyn Homer; Gadeir Abbas
   Cc:                 Powell, Amy (CIV); Konkoly, Antonia (CIV); Roth, Dena M. (CIV)
   Subject:            RE: Meet and Confer Request re Outstanding Rogg that Defendants Haven"t Answered
   Date:               Friday, February 15, 2019 12:42:08 PM


   Carolyn and Gadeir—

   I have gotten some information with respect to question 3(a) below. The authority for treating TSDB
   information in the same manner as criminal records within NCIC comes from 28 CFR 20.20 (“…Use of
   information obtained from the FBI Identification Division [precursor to CJIS] or the FBI/NCIC system
   shall also be subject to limitations contained in subpart C [which contains 28 USC 20.33].”) Even
   though TSDB information is being moved into NCIC, it does not become a criminal record. Instead, it
   is given the same protections and subject to the same restrictions as criminal records.

   I hope this helps address your question. I will continue to update if we get more information on the
   other topics.

   --Christopher


   From: Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>
   Sent: Thursday, February 14, 2019 12:49 PM
   To: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Gadeir Abbas <gAbbas@cair.com>; Roth,
   Dena M. (CIV) <droth@CIV.USDOJ.GOV>; Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
   Cc: CAIR Legal Defense Fund <ldf@cair.com>; Carolyn Homer <cHomer@cair.com>
   Subject: RE: Meet and Confer Request re Outstanding Rogg that Defendants Haven't Answered

   Carolyn, Gadeir –

   Thanks for the call today. I agree that it seems unlikely that we are going to resolve these issues
   before Friday, and we are hopeful that the parties can continue meeting and conferring as necessary
   or helpful thereafter. Below is a quick recap of our call for our records.   Please let me know if I have
   misremembered or misconstrued anything.

       1.   With reference with the email you sent this morning, you asked TSC to respond to an
          interrogatory about legal authority. As of the call, the only record I knew of was the email
          you forwarded, and our response, which made clear that, as of that time, no rog had been
          served; we were merely discussing “proposed” language and were all anticipating service of
          final language at some later date. Any attempt to serve it now would be untimely. Carolyn
          thought it was later served; I don’t recall it or a response offhand, but I have not dug deeply
          into my files since we talked. Please let me know what your records show. If we missed
          something, definitely let me know.
       2. With respect to Mr. Shibly, you didn’t share much description of what transpired, but said
          that he had a picture of an email that was supposedly sent to Panamanian authorities. We
          also discussed whether it would make sense for all Plaintiffs to update their discovery
          responses with subsequent travel (and for CBP to update its TECS production) or whether
Case 1:16-cv-00375-AJT-JFA Document 268-1 Filed 02/20/19 Page 3 of 7 PageID# 9134


           the parties wanted to just cut off the record on Plaintiffs’ travel as of the end of discovery.
           That would be about last February – I would need to check records. Neither side committed
           but you wanted to know the Government’s position on cutting off the record at some earlier
           point so as to avoid further document production (that you thought seemed unlikely to
           greatly change the record). We will discuss the matter further and get back to you – but to
           be clear, firmly believe that it would be improper for Plaintiffs to supplement as to Shibly
           only, especially where you have indicated that no other plaintiff has had any relevant travel
           issues in the past year (which, obviously, has the potential to bear strongly on their
           continued standing to seek injunctive relief). In other words, the same cut-off date must
           apply to all plaintiffs, regardless of where we land on what that date should be.
      3.    With respect to Mr. DeSarno’s deposition, we admitted error in this instance. He should
           have known about the (limited) private entities acting in support of CJAs and, frankly, we
           should have caught it sooner. I hope that the supplemental rog response clears that up, and
           we’re not willing to submit to another deposition on a tangential issue, but we’ll look into
           your questions, which were:
                 a. The rules cited in the rog response are about use of “criminal records.” TSDB data is
                     not a criminal record. Why do these apply to TSDB data?
                 b. How or why are university police and hospital security considered criminal justice
                     agencies?
                 c. How do private entities apply for or receive ORIs?
           I’ll take this back to the agency; I suspect we can at least provide some help in pointing you
           to the right sections of the regs and statutes. And may be willing to provide supplemental
           answers.
      4.    With respect to the private ORIs, we’re not willing to provide the list of identities. As
           discussed, we think the response complies with the court order and provides all the
           information needed. We would be willing to provide the list ex parte list to the Court. You
           asked whether we would provide it under an attorneys-eyes-only order. I suspect not, but
           will check with the clients
      5.    Additional information about indirect dissemination. We jumped around a lot here, and I’m
           not sure I have good notes on everything you mentioned, but the big picture, I think, was
           that you think TSC absolutely should be looking for information outside its possession and
           control as “leader of the WLAC” to report on other agencies’ uses and authorities. We
           fundamentally disagree.   (Your theories about the unitary executive aside, I seriously doubt
           the court is going to order discovery of nondefendant agencies!) I’m still talking with the
           clients about whether there is something more TSC can say under these circumstances.
      6.    With respect to the proposed extension, we indicated that we would not join a motion but
           would consent to a week (or some other reasonable time) if Plaintiffs prevailed on the
           motion to compel we are discussing. You asked for a week outright to focus on this motion,
           as well as additional time if Plaintiffs prevail. We’ll talk about it internally – I’m doubtful, but
           I’ll send you language to represent the Government’s position tomorrow.



   Amy Elizabeth Powell
   Trial Attorney, Federal Programs Branch
   Civil Division, Department of Justice
   310 New Bern Avenue, Suite 800
Case 1:16-cv-00375-AJT-JFA Document 268-1 Filed 02/20/19 Page 4 of 7 PageID# 9135


   Federal Building
   Raleigh, NC 27601-1461
   Phone: 919-856-4013
   Email: amy.powell@usdoj.gov




   From: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>
   Sent: Thursday, February 14, 2019 10:42 AM
   To: Gadeir Abbas <gAbbas@cair.com>; Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>; Roth, Dena
   M. (CIV) <droth@CIV.USDOJ.GOV>; Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
   Cc: CAIR Legal Defense Fund <ldf@cair.com>; Carolyn Homer <cHomer@cair.com>
   Subject: RE: Meet and Confer Request re Outstanding Rogg that Defendants Haven't Answered

   Gadeir and Carolyn –

   Here’s a conference line for our 11 call. Talk to you soon.

   Toni

   1-877-465-7975
   15528433#



   From: Gadeir Abbas <gAbbas@cair.com>
   Sent: Thursday, February 14, 2019 8:00 AM
   To: Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>; Roth, Dena M. (CIV) <droth@CIV.USDOJ.GOV>;
   Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Healy, Christopher (CIV)
   <chhealy@CIV.USDOJ.GOV>
   Cc: CAIR Legal Defense Fund <ldf@cair.com>
   Subject: Meet and Confer Request re Outstanding Rogg that Defendants Haven't Answered

   Amy,

   I alluded to this item over the phone, but we didn't end up discussing it on our call on
   Monday. But, because it may figure in our motion on Friday, I wanted to separately meet and
   confer about it.  

   If you recall, last February, Judge Anderson gave the plaintiffs leave to issue an interrogatory
   to the defendants about the various statutory authorities the defendants rely upon to
   participate in the watchlisting system in whatever ways the agencies do. We gave you that
   interrogatory in the email below and asked for an expedited response so that the answer
   could be used in the depositions. You all disagreed, but to date, you've never answered this
   interrogatory.  
Case 1:16-cv-00375-AJT-JFA Document 268-1 Filed 02/20/19 Page 5 of 7 PageID# 9136
Case 1:16-cv-00375-AJT-JFA Document 268-1 Filed 02/20/19 Page 6 of 7 PageID# 9137


   (1) Do you all want to do the TSC deposition in Vienna, VA at TSC's HQ? We're willing to honor
   that per our prior agreement, but we'll express our preference for the DOJ space on Mass Ave
   where we've been doing the plaintiff deps. Either way, let us know.

   [NOTE: we do ask that you confirm the same conditions we agreed to re the DHS TRIP dep--
   conference call line, private room for legal team to confer, access to printing/copying if
   needed, at the defendant's place of business]

   I also need the address so I can tell the stenographer and videographer and to update the
   notice. I'm not sure TSC has a publicly disclosed address. Maybe the address is SSI?

   (2) History of TSC, TSDB, Selectee List Topic - Per Judge Anderson's direction to us to formulate
   a 30(b)(6) topic regarding the history and evolution of the TSC, TSDB, and Selectee List, we
   propose the following language:

   "Information regarding the history and evolution of the TSC, TSDB, and the Selectee List--
   including general, high-level information regarding the history and evolution of the TSDB and
   Selectee List's inclusion standards--including when and how those inclusions standards came
   to be and the amendments to them that loosened or tightened those standards--as well
   as significant organizational and operational developments regarding TSC, the TSDB, and the
   Selectee List."

   We're open to your suggestions on the language of the topic, but I think this general, high-
   level topic captures what Judge Anderson determined would be appropriate for us at the
   30b6.  

   (3) For Hakmeh's deposition, what's EDMI's availability for the remote dep? We'll have
   Hakmeh pick a date that works for you all and EDMI.  

   (4) Amri's deposition. I was thinking that we could get Amri in sometime during the 3/5 week.
   You all will have a lot of work to prepare for 30b6 depositions, so please let us know when
   you'd like to fit Amri's deposition in. (Dena - I know I owe you the Amri-signed stipulation. I'm
   working on it, but I think we'll just be waiting for a signature)

   (5) Regarding the Moataz and Ali, we'll file their motion to do the deps by skype this Friday
   and notice for 3/2. If you all would prefer noticing for 3/9, we're open to doing that to allow
   all of us to just focus on the TSC dep next week.  

   (6) Technical information - Judge Anderson's decision last week authorized us to ask questions
   about IT-related security protocols regarding TSDB access and the dissemination of TSDB
   information. Do you all think we should agree to topic language that covers those technical
Case 1:16-cv-00375-AJT-JFA Document 268-1 Filed 02/20/19 Page 7 of 7 PageID# 9138
